            Case 4:19-cv-00778-LPR Document 24 Filed 02/24/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

WANDA GRIGSBY                                                                        PLAINTIFF

       v.                        CASE NO. 4:19-cv-00778-LPR

PULASKI COUNTY SPECIAL SCHOOL DISTRICT                                            DEFENDANT


                               DEFENDANT’S STATUS REPORT

       Comes now Defendant, Pulaski County Special School District (“PCSSD” and/or

“District”), by and through their attorneys, Bequette, Billingsley & Kees, P.A., and for their Status

Report, state:

       1.        Settlement Conference. The parties have not participated in a settlement conference

and Defendants are not requesting one.

       2.        Settlement Prospects. Unlikely.

       3.        Estimated Length of Trial. 2-3 days.

       WHEREFORE, Defendants respectfully request the Court accept this Status Report.

                                       Respectfully submitted,


                                               BEQUETTE, BILLINGSLEY & KEES, P.A.
                                               425 West Capitol Avenue, Suite 3200
                                               Little Rock, AR 72201-3469
                                               Phone: (501) 374-1107
                                               Fax: (501) 374-5092
                                               Email: jbequette@bbpalaw.com
                                                       ckees@bbpalaw.com

                                              W. Cody Kees
                                              Jay Bequette, Ark. Bar No. 87012
                                              W. Cody Kees, Ark. Bar No. 2012118

                                               Attorneys for Defendants
